 Case: 2:17-cr-00164-EAS Doc #: 1261 Filed: 05/13/21 Page: 1 of 3 PAGEID #: 5435




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

 UNITED STATES OF AMERICA,                            CASE NO. 2:17-CR-164(5)

                Plaintiff,
                                                      JUDGE EDMUND A. SARGUS, JR.
        vs.

 CRUZ ALBERTO-ARBARNGAS,
     a/k/a Cruz Alvarenga-Alberto
     a/k/a Cruz Octaviano Alberto-Alvarenga
     a/k/a Cruzito

                Defendant.


              GOVERNMENT’S REQUEST FOR NOTICE OF ALIBI DEFENSE

       The United States, by and through undersigned counsel, and pursuant to Federal Rule of

Criminal Procedure 12.1(a)(1), requests the defendant to provide notice of any intended alibi

defense with respect to Count 3 from the Second Superseding Indictment, which charges the

defendant with murder in aid of racketeering for causing the death of Wilson Villeda.

(See Doc. #179, ¶¶ 102-103). In accordance with Rule 12.1(a)(1), the Government asserts that this

offense took place beginning on the evening of November 14, 2015, and carrying into the early

morning hours of November 15, 2015, in and around 3350 Anita Street, Columbus, Ohio, and the

adjoining woods of Innis Park.

       The Government respectfully requests that the Court order the defendant to provide written

notice of any intended alibi defense on or before May 24, 2021, when this trial is scheduled to

commence. In accordance with Rule 12.1(a)(2), the Government requests that any notice of an

intended alibi defense must state “each specific place where the defendant claims to have been at

the time of the alleged offense,” as well as “the name, address, and telephone number of each alibi

witness on whom the defendant intends to rely.” Fed. R. Crim. P. 12.1(a)(2)(A)-(B).
 Case: 2:17-cr-00164-EAS Doc #: 1261 Filed: 05/13/21 Page: 2 of 3 PAGEID #: 5436




       Should the defendant fail to provide a notice of intended alibi defense by the start of trial,

the Government respectfully requests the Court “to exclude the testimony of any undisclosed

witness regarding the defendant’s alibi,” in accordance with Rule 12.1(e), while recognizing that

the defendant could always testify on his own behalf in this regard. Fed. R. Crim. P. 12.1(e).


                                              Respectfully submitted,

                                              VIPAL J. PATEL
                                              UNITED STATES ATTORNEY

                                              s/Noah R. Litton
                                              NOAH R. LITTON (OH 0090479)
                                              BRIAN J. MARTINEZ (CA 224587)
                                              Assistant United States Attorneys
                                              303 Marconi Boulevard, Suite 200
                                              Columbus, Ohio 43215
                                              Phone: (614) 469-5715
                                              Fax: (614) 469-2200
                                              Emails: Noah.Litton@usdoj.gov
                                                      Brian.Martinez2@usdoj.gov




                                                 2
 Case: 2:17-cr-00164-EAS Doc #: 1261 Filed: 05/13/21 Page: 3 of 3 PAGEID #: 5437




                                CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing Request for Notice of Alibi Defense was served

electronically this 13th day of May, 2021, upon all counsel of record.


                                                     s/Noah R. Litton
                                                     NOAH R. LITTON (0090479)
                                                     Assistant United States Attorney




                                                3
